Case 1:18-cv-15077-JRP-KMW Document 51-1 Filed 10/28/19 Page 1 of 16 PageID: 810




                                                                              Exhibit A
                       Exhibit A
Case 1:18-cv-15077-JRP-KMW Document 51-1 Filed 10/28/19 Page 2 of 16 PageID: 811




                                                                      GM000021315
Case 1:18-cv-15077-JRP-KMW Document 51-1 Filed 10/28/19 Page 3 of 16 PageID: 812




                                                                      GM000021316
Case 1:18-cv-15077-JRP-KMW Document 51-1 Filed 10/28/19 Page 4 of 16 PageID: 813




                                                                      GM000021317
Case 1:18-cv-15077-JRP-KMW Document 51-1 Filed 10/28/19 Page 5 of 16 PageID: 814




                                                                      GM000021318
Case 1:18-cv-15077-JRP-KMW Document 51-1 Filed 10/28/19 Page 6 of 16 PageID: 815




                                                                      GM000021319
Case 1:18-cv-15077-JRP-KMW Document 51-1 Filed 10/28/19 Page 7 of 16 PageID: 816




                                                                      GM000021320
Case 1:18-cv-15077-JRP-KMW Document 51-1 Filed 10/28/19 Page 8 of 16 PageID: 817




                                                                      GM000021321
Case 1:18-cv-15077-JRP-KMW Document 51-1 Filed 10/28/19 Page 9 of 16 PageID: 818




                                                                      GM000021322
Case 1:18-cv-15077-JRP-KMW Document 51-1 Filed 10/28/19 Page 10 of 16 PageID: 819




                                                                       GM000021323
Case 1:18-cv-15077-JRP-KMW Document 51-1 Filed 10/28/19 Page 11 of 16 PageID: 820




                                                                       GM000021324
Case 1:18-cv-15077-JRP-KMW Document 51-1 Filed 10/28/19 Page 12 of 16 PageID: 821




                                                                       GM000021325
Case 1:18-cv-15077-JRP-KMW Document 51-1 Filed 10/28/19 Page 13 of 16 PageID: 822




                                                                       GM000021326
Case 1:18-cv-15077-JRP-KMW Document 51-1 Filed 10/28/19 Page 14 of 16 PageID: 823




                                                                       GM000021327
Case 1:18-cv-15077-JRP-KMW Document 51-1 Filed 10/28/19 Page 15 of 16 PageID: 824




                                                                       GM000021328
Case 1:18-cv-15077-JRP-KMW Document 51-1 Filed 10/28/19 Page 16 of 16 PageID: 825




                                                                       GM000021329
